Exhibit 10.15

 

     United Technologies Corporation           Long Term Incentive Plan       
   Continuous Improvement
Incentive Program     

 

Non-Qualified Stock Option and Dividend Equivalent Awards

 

Schedule of Terms

 



--------------------------------------------------------------------------------

Non-Qualified Stock Option and Dividend Equivalent Awards

 

United Technologies Corporation (the “Corporation”) hereby awards to the
recipient Non-Qualified Stock Options and Dividend Equivalents pursuant to the
Corporation’s Continuous Improvement Incentive Program (the “Program”), which
has been established under the United Technologies Corporation Long Term
Incentive Plan (the “LTI Plan”). The number of Non-Qualified Stock Options and
target Dividend Equivalents awarded is set forth in the Statement of Award
issued to the recipient (the “Statement of Award”). The recipient will become a
Participant in the Program upon receipt of the Statement of Award and acceptance
of such Award by signing and returning the appropriate portion of the Statement
of Award to the Program Administrator. Program Awards are subject to this
Schedule of Terms and the terms and provisions of the LTI Plan.

 

Program performance objectives have been established for the three-year period
following the grant as set forth in the Statement of Award. Achievement of
Program objectives will be measured cumulatively over the three year period.
Dividend Equivalents will vest and become payable if the achievement of Program
objectives reaches specified levels for the Corporation (see “Vesting”, page 2).

 

A Non-Qualified Stock Option (an “Option”) is the right to purchase, at a future
date, a specific number of shares of Common Stock of the Corporation (“Common
Stock”) at a price equal to the closing price reported on the composite tape of
the New York Stock Exchange for such shares on the date of grant of the Award.
The number of shares for which the Option is awarded to the Participant and the
Option price per share are set forth in the Statement of Award.

 

A Dividend Equivalent is the right to receive a payment equal to the quarterly
dividend amount paid on Common Stock for a stated period of time.

 

1



--------------------------------------------------------------------------------

Program Objectives

 

Performance against Program objectives is measured over the three-year period
ending December 31 of the third year following the grant, as set forth in the
Statement of Award. Program objectives are established for the Corporation.

 

Program objectives will consist of one or more financial objectives that will be
a critical measure of the Corporation’s performance over the three year
performance measurement period. Program objectives are approved by the Board of
Directors’ Committee on Compensation and Executive Development (the
“Committee”). Achievement of Program objectives at the required level will
result in vesting of from 0% to 200% of the target Dividend Equivalent Award
(see “Vesting” below).

 

Vesting

 

Stock options will vest and become exercisable three years after the date of
grant, and may be exercised any time thereafter until the earlier of:

 

(i) the expiration date specified in the Statement of Award, at which time the
Option and all associated rights lapse without value; or

 

(ii) termination of employment in which case the right to exercise shall be for
a specified period of time following the date of termination, as described in
“Termination of Employment”.

 

Dividend Equivalents will vest at the conclusion of the three-year performance
measurement period, if and to the extent the Corporation’s cumulative
performance results in the achievement of a specified percentage of the Program
objectives. Dividend Equivalent payments will be made quarterly with respect to
vested Dividend Equivalents commencing with the first dividend payment on Common
Stock following the vesting date.

 

2



--------------------------------------------------------------------------------

These vesting rules also apply when an executive is transferred to a
non-executive position or to an affiliate that does not participate in the
Program.

 

Exercise and Payment of Options

 

Options may be exercised on or after the vesting date through the expiration
date (or earlier in the event of termination of employment). The vesting date
and expiration date are each set forth in the Statement of Award.

 

The Option to purchase shares will expire without value with respect to any
shares that are not purchased on or before the expiration date. It is the
responsibility of the Participant, or a designated representative, to exercise
the Option in a timely manner. The Corporation assumes no responsibility for and
will make no adjustments with respect to Options that expire.

 

Options may be exercised through one of two procedures set forth below. For
stock option exercises processed utilizing the procedures described in (i)
below, the value of Common Stock will be the closing price reported on the
composite tape of the New York Stock Exchange on the date of exercise. For stock
option exercises processed utilizing the procedures described in (ii) below, the
value of Common Stock will be the actual transaction price.

 

(i) Participants may exercise Options by completing and sending the UTC Exercise
Form to the Stock Option Program Administrator, identifying the number of
Options to be exercised and paying the required Option price in U.S. dollars by
check or bank draft or by tendering shares of Common Stock (utilizing procedures
authorized by the Program Administrator for tendering shares). The date of
exercise will be the date of postmark or delivery of a completed form (with an
original signature) and check for the cost of exercise to the Program
Administrator; or

 

3



--------------------------------------------------------------------------------

A Participant may follow the above procedure by using a broker or other
authorized representative. A completed UTC Exercise Form (with an original
signature) must be submitted with the check for the cost of exercise to the
Program Administrator.

 

(ii) Alternatively, Participants may utilize the “cashless” exercise method
where neither cash nor shares are tendered by the Participants in payment of the
exercise price. To facilitate the cashless exercise of Options, a Participant
must establish an account with a designated broker at one of the security
brokerage firms approved by the Corporation.

 

Under the cashless procedure, a Participant notifies the designated broker of
the Option Award date and number of Options to be exercised. The broker provides
the Participant with the exercise form and notifies the Program Administrator.
The designated broker will sell shares of Common Stock sufficient to cover the
exercise price of the Options to be exercised plus required tax withholding
amounts and wire transfer the sales proceeds to the Corporation. The Corporation
will then deliver to the designated broker the number of shares equal to the
number of Options exercised. The broker retains a number of shares equal to the
exercise price and tax withholding. The net shares remaining will, at the
Participant’s election, either be placed in the Participant’s account with the
brokerage firm or sold on the open market with net cash proceeds delivered to
the Participant by the designated broker.

 

In a cashless exercise, reported taxable income will be based on the actual
transaction price as reported by the broker to the Program Administrator, rather
than the closing price reported on the composite tape of the New York Stock
Exchange on the date of exercise.

 

The cashless exercise method may not be used if the Corporation determines in
its sole discretion that the transaction may constitute a prohibited loan to the
executive or for other reasons related to regulatory compliance.

 

4



--------------------------------------------------------------------------------

Dividend Equivalents

 

At the completion of the three-year performance measurement period, Participants
will vest in Dividend Equivalents if the Corporation achieves specified Program
objectives.

 

Vested Dividend Equivalents will be paid quarterly, commencing with the first
Common Stock dividend payment date following the vesting date. The quarterly
payment will be equal to the dividend paid on a share of the Corporation’s
Common Stock for that quarter. If, for any reason, there is no Common Stock
dividend paid for a quarter, the Dividend Equivalent payment will also be
omitted for that quarter. The Dividend Equivalent will not be extended beyond
the original payment period if any dividend payments are omitted.

 

Program Participants will continue to be eligible to receive quarterly payments
for varying lengths of time based on the Participant’s executive level at the
time of grant:

 

L1 = 7 years

L2 = 4 years

L3 = 2 years

 

Dividend Equivalent payments will stop if:

 

(i) the Participant terminates employment with the Corporation for reasons other
than retirement, death or disability; or

 

(ii) the Participant exercises an Option associated with the Dividend Equivalent
Award. The number of vested Dividend Equivalents associated with each Option
will be canceled pursuant to the exercise of an associated Option. If less than
100% of the Dividend Equivalent Award vests, the vested Dividend Equivalents
will be canceled upon the initial and subsequent exercise of Options associated
with the Dividend Equivalent Award (i.e. vested Dividend Equivalents are
allocated to the first Options exercised with respect to the Program Award).

 

5



--------------------------------------------------------------------------------

Termination of Employment

 

If the Participant terminates employment for any reason other than death,
disability or retirement, unvested Options will be canceled as of the
termination date. Vested Options may be exercised for a period of 90 calendar
days following the termination date (but not beyond the expiration date of the
Option).

 

Retirement eligibility includes:

 

(i) Attainment of age 65 as of the employment termination date; or

 

(ii) Attainment of at least age 55 with 10 or more years of service as of the
employment termination date. (Meeting the “Rule of 65” does not constitute
eligibility for retirement. See below for Rule of 65 treatment.)

 

Upon retirement, the Participant may exercise vested Options (i.e. those held
for at least three years while continuously employed) for three years following
the date of retirement or until the expiration of the Option, whichever is
earlier. Unvested Options that have been held for at least one year prior to the
date of retirement will become exercisable as of the retirement date and the
Participant will then have a three year period following the retirement date to
exercise these Options (but in no event beyond the Option expiration date).

 

For Options granted after February 22, 1999: If the Participant is eligible for
retirement and the Corporation consents to the retirement, the Participant may
exercise vested Options for up to five years following the date of retirement or
until the expiration of the Option, whichever is earlier. Unvested Options that
have been held for at least one year prior to the retirement date will become
exercisable as of the retirement date and the Participant will then have a five
year period following the retirement date to exercise these Options (but in no
event beyond the Option expiration date).

 

6



--------------------------------------------------------------------------------

For Options granted after June 11, 2003: If the Participant is eligible for
retirement and the Corporation consents to the retirement, the Participant may
exercise vested Options until the expiration of the Option. Unvested Options
that have been held for at least one year prior to the retirement date will
become exercisable as of the retirement date and the Participant will have the
full remaining term of the Option to exercise these Options.

 

For Options granted after February 22, 1999 and after June 11, 2003, the
Corporation’s consent with respect to the extended exercise period will be at
the sole discretion of the Corporation based on its ability to effectively
transition the Participant’s responsibilities as of the retirement date and such
other factors as it may deem appropriate.

 

In all cases, options held for less than one year prior to the retirement date
will be canceled without value.

 

Rule of 65: The Participant meets the “Rule of 65” if the Participant terminates
employment on or after age 50, but before age 55, and the sum of the
Participant’s age and years of service add up to 65 or more as of the employment
termination date. The Participant who meets the Rule of 65 may exercise vested
Options for three years following the employment termination date or until the
expiration of the Option, whichever is earlier. Unvested Options that have been
held for at least one year prior to the employment termination date will vest as
of the termination date and the Participant will have a three year period
following the termination date to exercise these Options (or until the
expiration of the Options, if earlier).

 

Service used to determine eligibility for retirement or the Rule of 65 will be
based on continuous service recognized under the Participant’s UTC retirement
plan.

 

In the event of permanent and total disability, or an authorized leave of
absence, or transfer to an affiliate, the Participant shall not be considered to
have terminated employment for purposes of the Option.

 

7



--------------------------------------------------------------------------------

In the event of the death of the Participant, the legal representative of the
estate of the Participant may exercise all Options outstanding as of the date of
death, whether or not vested, for a period of one year following the date of
death, regardless of the expiration date of the Option.

 

If the Participant terminates employment for any reason other than death,
disability or retirement, all Dividend Equivalents will be canceled. If
termination is the result of disability, the Participant will not be considered
to have terminated employment for purposes of Dividend Equivalents. If the
Participant is transferred to an affiliate that does not participate in the
Program, the Participant will not be considered to have terminated employment
for purposes of Dividend Equivalents. (See “Transfers and Other Changes”, page
9.)

 

If termination is the result of death before the vesting date, a lump sum
Dividend Equivalent payment will be made to the Participant’s estate equal to
the quarterly dividend rate most recently paid on the Corporation’s Common
Stock, times four, times the number of Dividend Equivalents granted. If
termination is the result of death after the Vesting Date, a lump sum Dividend
Equivalent payment will be made to the Participant’s estate equal to the
quarterly dividend rate most recently paid on the Corporation’s Common Stock,
times the number of payments remaining to be paid, times the number of vested
Dividend Equivalents.

 

If termination is the result of retirement before the vesting date, Dividend
Equivalents held for less than twelve months will be canceled. Dividend
Equivalents held for twelve months or more will be retained by the retiree until
the vesting date, as long as the associated Options remain outstanding and
unexercised. The outstanding non-vested Dividend Equivalents will be eligible
for vesting based on the Corporation’s performance as determined at the end of
the performance measurement period. Quarterly Dividend Equivalent payments will
then be made to the retiree while the associated Options remain outstanding and
unexercised,

 

8



--------------------------------------------------------------------------------

up to the maximum number of payments as specified in the Statement of Award.

 

If a Participant retires after the completion of a performance measurement
period, quarterly payments will be made on vested Dividend Equivalents while the
associated Options remain outstanding and unexercised, up to the maximum number
of payments as specified in the Statement of Award.

 

Nonassignability

 

Unless otherwise prescribed by the Committee, no assignment or transfer of any
interest of the Participant in any of the rights represented by Options,
Dividend Equivalents or the Participant’s participation in the Program, whether
voluntary or involuntary, by operation of law or otherwise, shall be permitted
except by Will or the laws of descent and distribution. Any attempt to assign
such interests shall be void and shall be without force or effect.

 

Adjustments

 

If the Corporation effects a subdivision or consolidation of shares of Common
Stock or other capital adjustment, the number of shares of Common Stock then
remaining subject to an Award shall be adjusted in the same manner and to the
same extent as all other shares of Common Stock of the Corporation.

 

In the event of material changes in the capital structure of the Corporation
resulting from: the payment of a special dividend (other than regular quarterly
dividends) or other distributions to shareowners without receiving consideration
therefore; the spin-off of a subsidiary; the sale of a substantial portion of
the Corporation’s assets; in the event of a merger or consolidation in which the
Corporation is not the surviving entity; or other extraordinary non-recurring
events affecting the Corporation’s capital structure and the value of Common
Stock, equitable adjustments shall be made in the terms of outstanding

 

9



--------------------------------------------------------------------------------

awards, including the number of shares of Common Stock subject to an Option, as
the Committee, in its sole discretion, determines are necessary or appropriate
to prevent the dilution or enlargement of the rights of Participants in their
Program Awards.

 

Change of Control

 

In the event of a change of control, an event, which if consummated, would
constitute a change of control, any other significant change pertaining to the
ownership of the Corporation or a restructuring of the Corporation, the
Committee may, in its discretion, recommend that the Board of Directors take
certain actions with respect to outstanding Awards to assure fair and equitable
treatment of Program Participants. Such actions may include: acceleration of the
Vesting Date for Options and Dividend Equivalents; offering to purchase an
outstanding Award from the Participant for its equivalent cash value (as
determined by the Committee); or providing for other adjustments or
modifications to outstanding Awards as the Committee may deem appropriate.

 

For purposes of the Plan, a “change of control” means the acquisition of 20% of
the Corporation’s outstanding voting shares by a person or group (as defined in
Section 13 (d) (3) of the Securities Exchange Act of 1934) of which such person
is a member, or a change in the majority of the Board of Directors such that,
within any consecutive two-year period, the members of the new majority are not
approved by two-thirds of the members incumbent at the beginning of such
two-year period. Members approved after such date by two-thirds of such
incumbents as of the beginning of such two-year period shall be deemed to be
incumbents as of the beginning of such two-year period for purposes of this
computation. A merger or consolidation of the Corporation with another company
where the Corporation is not the surviving company, a sale of substantially all
of the assets of the Corporation, a dissolution or liquidation of the
Corporation or other event or transaction having similar effect also

 

10



--------------------------------------------------------------------------------

constitutes a “change of control” for purposes of the LTI Plan.

 

Awards Not to Affect or Be Affected by Certain Transactions

 

Non-Qualified Stock Option Awards and Dividend Equivalents shall not affect in
any way the right or power of the Corporation or its shareowners to make or
authorize: (a) any or all adjustments, recapitalizations, reorganizations or
other changes in the Corporation’s capital structure or its business; (b) any
merger or consolidation of the Corporation; (c) any issue of bonds, debentures,
preferred or prior preference stocks holding any priority or preferred to, or
otherwise affecting in any respect the Common Stock of the Corporation or the
rights of the holders of such Common Stock; (d) the dissolution or liquidation
of the Corporation; (e) any sale or transfer of all or any part of its assets or
business; or (f) any other corporate act or proceeding.

 

Except as otherwise expressly provided in this Schedule of Terms, the issue by
the Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services,
either upon direct sale or upon the exercise of rights or warrants to subscribe
thereto, or upon conversion of shares or obligations of the Corporation
convertible into such shares or other securities, shall not affect and no
adjustment by reason thereof shall be made with respect to the Option price or
the number of outstanding shares subject to an Option Award.

 

Notices

 

Every notice or other communication relating to the Program, any Award
thereunder and this Schedule of Terms shall be in writing, via hard copy or
electronic transmissions, and shall be delivered to the party for whom it is
intended at such address as may from time to time be designated by such party.
Unless and until some other address has been so designated, all

 

11



--------------------------------------------------------------------------------

notices by the Participant to the Corporation shall be mailed to or delivered to
the Corporation at its office at United Technologies Building, MS 504, Hartford,
Connecticut 06101, Attention: Program Administrator, or e-mailed to
stockoptionplans@utc.com. All notices by the Corporation to the Participant may
be delivered electronically, personally, or by mail at his or her address (or
e-mail address, as the case may be) as shown on the records of the Corporation.

 

Administration

 

Non-Qualified Stock Option and Dividend Equivalent Awards granted pursuant to
the Program shall be interpreted and administered by the Committee. The
Committee shall establish such procedures as it deems necessary and appropriate
to administer the Awards in a manner that is consistent with the objectives of
the Program and the LTI Plan.

 

Pursuant to the terms of the LTI Plan, the Committee may delegate to employees
of the Corporation its authority and responsibility to grant, administer and
interpret Non-Qualified Stock Option, Dividend Equivalent and other Awards under
the Program.

 

Subject to certain limitations, the Committee has delegated the authority to
grant Non-Qualified Stock Options and Dividend Equivalents to the Chief
Executive Officer and has further delegated the authority to administer and
interpret such Awards to the Senior Vice President, Human Resources and
Organization, along with the authority to sub-delegate, except that
Non-Qualified Stock Option and Dividend Equivalent Awards granted to employees
of the Corporation who are either reporting persons under Section 16 of the
Securities Exchange Act of 1934 (“Insiders”) or members of the Corporation’s
Executive Leadership Group shall be granted, administered, and interpreted
exclusively by the Committee.

 

12



--------------------------------------------------------------------------------

Taxes/Withholding

 

The Participant shall be responsible for any income or other tax liability
attributable to any Program Award. The Program Administrator shall take such
steps as are appropriate to assure compliance with applicable federal, state and
local tax withholding requirements. The Corporation shall, to the extent
required by law, have the right to deduct directly from any payment or delivery
of shares due the Participant or from the Participant’s regular compensation,
all federal, state and local taxes of any kind required by law to be withheld
with respect to the exercise of any Option or payment of any Dividend
Equivalents. Participants not based in the United States and foreign nationals
who are not permanent residents of the United States must pay the appropriate
taxes as required by any country where they are subject to tax.

 

Right of Discharge Reserved

 

Nothing in the LTI Plan, the Program, or in any Option or payment of any
Dividend Equivalent Award granted shall confer upon any Participant the right to
continue in the employment or service of the Corporation or any affiliate
thereof for any period of time or affect any right that the Corporation or any
subsidiary or division may have to terminate the employment or service of such
Participant at any time for any reason.

 

Right of Committee to Revoke Awards

 

Notwithstanding any other provision herein, the Committee reserves the right,
prior to a Change in Control of the Corporation, to cancel any outstanding
Option and Dividend Equivalent Award, whether or not vested and regardless of
achievement of applicable Program objectives, if the Committee determines that
the Participant has engaged in any act or practice with respect to the affairs
of the Corporation, whether or not employed by the Corporation at the time, that
is materially detrimental to the Corporation, provided,

 

13



--------------------------------------------------------------------------------

however, that the Committee shall not take any such action in an arbitrary or
capricious manner.

 

Nature of Payments

 

All Awards made pursuant to the Program are in consideration of services
performed for the Corporation or the business unit employing the Participant.
Unless required by law, any gains realized pursuant to such Awards constitute a
special incentive payment to the Participant and shall not be taken into account
as compensation for purposes of any of the employee benefit plans of the
Corporation or any business unit.

 

Consistency with Other Business Objectives

 

Program objectives must be achieved in a manner that is not inconsistent with
other business objectives of the Corporation and the business units. The
Committee reserves the right to forfeit any Award, notwithstanding achievement
of Program objectives, if the Committee or its delegate determines, in its sole
discretion, that such achievement resulted in whole, or in part, from actions
that were otherwise detrimental to the Corporation and/or the Participant’s
business unit, or did not constitute sound business practice or reflect good
business judgment with respect to the Corporation and/or the business unit’s
operations, taken as a whole.

 

Government Contract Compliance

 

The “UTC Policy Statement on Business Ethics and Conduct in Contracting with the
United States Government” calls for compliance with the letter and spirit of
government contracting laws and regulations. Accordingly, efforts to achieve
Program objectives must be consistent with these laws and regulations.
Participants are expected to understand these requirements and seek advice where
appropriate. If an act or recommendation of a Participant is inconsistent with
or violates a government contracting law or regulation, all Awards made to such
Participant pursuant to this Program will

 

14



--------------------------------------------------------------------------------

be revoked. Further, a Participant is subject to additional disciplinary action
for violating the above-named Policy Statement on government contracting.

 

Interpretations

 

This Schedule of Terms and each Statement of Award are subject in all respects
to the terms of the LTI Plan. In the event that any provision of this Schedule
of Terms or any Statement of Award is inconsistent with the terms of the LTI
Plan, the terms of the LTI Plan shall govern. Any question of administration or
interpretation arising under this Schedule of Terms or any Statement of Award
shall be determined by the Committee or its delegate, such determination to be
final and conclusive upon all parties in interest.

 

Amendment and Termination

 

The Committee reserves the right to amend, suspend or discontinue the Program
and the LTI Plan at any time.

 

Governing Law

 

The LTI Plan, the Continuous Improvement Incentive Program, this Schedule of
Terms and the Statement of Award shall be governed by and construed in
accordance with the laws of the State of Connecticut.

 

15



--------------------------------------------------------------------------------

LOGO [g58532img1.jpg]

 

United Technologies Corporation

United Technologies Building

Hartford, CT 06101

 